EXHIBIT Information contained herein is subject to completion or amendment. A Registration Statement on Form10 relating to these securities has been filed with the United States Securities and Exchange Commission under the United States Securities Exchange Act of 1934, as amended. Preliminary and Subject to Completion, dated , 2009 Preliminary Information Statement Michigan Commerce Bancorp Limited Common Stock (no par value per share) This information statement is being furnished in connection with the distribution of95.1% of the outstanding shares of common stock, no par value per share, of Michigan Commerce Bancorp Limited a Michigan corporation (“MCBL”) to holders of Capitol Bancorp Limited’s (“Capitol”) Common Stock and Series A Noncumulative Convertible Perpetual Preferred Stock (“Series A Preferred”). MCBL is currently a wholly-owned subsidiary of Capitol. Following the spin-off, MCBL will be an independent publicly-tradedcompany, and MCBL’s assets and business will consist largely of those currently reported in Capitol’s financial statements as Capitol’s prior wholly-owned subsidiary, Michigan Commerce Bank. Shares of MCBL’s common stock will be distributed to holders of Capitol’s common stock and the Series A Preferred of record as of the close of business on , 2009 (the “record date”). These shareholders will receive one share of MCBL’s common stock for every [] shares of Capitol’s common stock and [] share of MCBL’s common stock for every [] shares of the Series A Preferred held on the record date.The distribution of the shares of MCBL’s common stock will be made in book-entry form. The spin-off will be effective at 5:00 p.m., Lansing, Michigan time on , 2009. Capitol currently intends the spin-off to be tax-free for U.S. federal income tax purposes. No shareholder approval of the spin-off is required or sought. MCBLis not asking you for a proxy and you are requested not to send a proxy.Capitol’s shareholders will not be required to pay for the shares of MCBL’s common stock to be received by them in the spin-off or to surrender or exchange shares of Capitol’s common stock or Series A Preferred in order to receive MCBL’s common stock or to take any other action in connection with the spin-off. There is no current trading market for MCBL’s common stock. However, MCBL expects that a limited market, commonly known as a “when-issued” trading market, for MCBL’s common stock will develop on or shortly before the record date for the spin-off, and MCBL expects that “regular way” trading of MCBL’s common stock will begin the first trading day after the spin-off. The shares of MCBL’s common stock have been approved for listing on the NASDAQ Stock Market LLC under the symbol “MCBL.” In reviewing this information statement, you should carefully consider the matters described under “Risk Factors”for a discussion of certain factors that should be considered by recipients of MCBL’s common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. The date of this information statement is , 2009. TABLE OF CONTENTS Page Questions and Answers About MCBL and the Spin-Off 1 Summary 5 Selected Consolidated Financial Data of Michigan Commerce Bancorp Limited 10 Risk Factors 13 Special Note About Forward-Looking Statements 24 The Spin-Off 26 Dividend Policy 34 Capitalization 35 Unaudited Pro Forma Consolidated Financial Data 36 Business 39 Supervision and Regulation 43 Management 61 Corporate Governance 64 Compensation of Executive Officers 66 Compensation of Directors 78 Security Ownership by Certain Beneficial Owners and Management 78 MCBL’s Relationship With Capitol After the Spin-Off 80 Description of MCBL Capital Stock 87 Description of Indebtedness 94 Independent Registered Public Accounting Firm 94 Where You Can Find More Information 94 Index to Financial Statements A-1 This information statement is being furnished solely to provide information to Capitol shareholders who will receive shares of MCBL’s common stock in the distribution. It is not and is not to be construed as an inducement or encouragement to buy or sell any of MCBL securities or any securities of Capitol. This information statement describes MCBL’s business, MCBL’s relationship with Capitol and how the proposed spin-off affects Capitol and its shareholders, and provides other information to assist you in evaluating the benefits and risks of holding or disposing of MCBL’s common stock that you will receive in the distribution. You should be aware of certain risks relating to the spin-off, MCBL business and ownership of MCBL’s common stock, which are described under the heading “Risk Factors.” You should not assume that the information contained in this information statement is accurate as of any date other than the date set forth on the cover. Changes to the information contained in this information statement may occur after that date, and MCBLand/or Capitol undertakes no obligation to update the information, except in the normal course of MCBL’s public disclosure obligations and practices. QUESTIONS AND ANSWERS ABOUT MCBL AND THE SPIN-OFF Q:Why am I receiving this document? A: Capitol is delivering this document to you because you were a holder of Capitol’s common stock on the record date for the distribution of shares of MCBL’s common stock. Accordingly, you are entitled to receive one share of MCBL’s common stock for every [] shares of Capitol’s common stock and [] share of MCBL’s common stock for every [] shares of Capitol’s Series A Noncumulative Convertible Perpetual Preferred Stock (“Series A Preferred”) that you held on the record date. No action is required for you to participate in the distribution. Q:What is the spin-off? A: The spin-off is the overall transaction of separating MCBL from Capitol, which will be accomplished through a series of transactions which will result in MCBL shareholders owning the Michigan-based banking business operated by Capitol, but excluding the assets and business of Capitol National Bank, Paragon Bank &Trust and Bank of Michigan.The final step of the transactions will be the pro rata distribution of MCBL’s common stock by Capitol to holders of Capitol’s common stock and Capitol’s Series A Preferred (the “distribution”). Q:What is MCBL? A: MCBL is an existing wholly-owned bank holding company subsidiary of Capitol. Following the spin-off, MCBL will be an independent publicly-tradedcompany, providing banking products and services to individuals and businesses in the State of Michigan through its wholly-owned subsidiaries, Michigan Commerce Bank and Bank of Auburn Hills. Q:Why is Capitol separating MCBL and distributing its stock? A: Capitol and MCBL have become fundamentally different types of businesses and the separation of the two businesses will help highlight unique characteristics and values of these businesses for investors and better position each company to access the capital markets. Capitol and MCBL have become banking enterprises driven by diverging growth and valuation dynamics. The separation of MCBL’s banking business from Capitol will result in two separate companies that can each focus on maximizing opportunities for its distinct business. Capitol believes this separation will present the opportunity for enhanced performance of each of the two companies.Capitol will focus on the expansion-oriented, growth-driven operations associated with its national community banking franchise and MCBL will focus on the growth opportunities and bank operations in the State of Michigan.The following potential benefits were considered by Capitol’s Board of Directors in making the determination to effect the spin-off: · allowing MCBL to separately pursue the business strategies that best suit its long-term interests; · creating separate companies that have different financial characteristics, which may appeal to different investor bases and allow for clarity on valuation of the respective businesses; · creating opportunities to more efficiently develop and finance ongoing operations and future possible acquisitions; · allowing each company to establish an expense structure appropriate for its business and size; and · creating effective management incentives tied to MCBL’s performance. For a further explanation of the reasons for the spin-off and more information about MCBL’s business, see“The Spin-Off—Reasons for the Spin-Off” and “Business.” 1 Q:Why is the separation of the two companies structured as a spin-off? A: Capitol’s Board of Directors believes that a distribution of shares of MCBL’s common stock is a cost-effective way to separate the companies. Q:What is the record date for the distribution? A: The record date is, 2009, and ownership will be determined as of 5:00 p.m., Lansing, Michigan time, on that date. Q:When will the distribution occur? A: Shares of MCBL’s common stock will be distributed on or about , 2009 (the “distribution date”). Q: Can Capitol decide to cancel the distribution of MCBL’s common stock even if all the conditions have been met? A: Yes. The distribution is conditioned upon satisfaction or waiver of certain conditions. See “The Spin-Off—Spin-Off Conditions and Termination.” Capitol has the right to terminate the distribution, even if all of these conditions are met, if at any time Capitol’s Board of Directors determines, in its sole discretion that Capitol and MCBL are better served with MCBL continuing as a wholly-owned subsidiary of Capitol, thereby making the distribution not in the best interest of Capitol and its shareholders. Q: What will happen to the listing of Capitol’s common stock and Capitol’s Series A Preferred? A: Nothing. Capitol’s common stock will continue to be traded on the New York Stock Exchange under the symbol “CBC.”Capitol’sSeries A Preferred will continue to be traded on the NASDAQ Capital Market under the symbol “CBCP.P.” Q: Will the spin-off affect the market price of shares of Capitol’s common stock or Capitol’s Series A Preferred? A: Yes. As a result of the spin-off, Capitol expects the trading price of shares of Capitol’s common stock and Series A Preferredimmediately following the distribution date to be lower than immediately prior to the distribution date because the trading price will no longer reflect the perceived inherent value of MCBL’s business. In addition, until the market has fully analyzed the operations of Capitol without MCBL, the price of shares of Capitol’s common stock and Series A Preferred may fluctuate significantly. Furthermore, the combined trading prices of Capitol’s common stock, Series A Preferred and MCBL’s common stock after the distribution date may be less than the trading price of Capitol’s common stock and Series A Preferredprior to the distribution date. Q: What will Capitol’sshareholders receive in the spin-off? A: In the spin-off, Capitol’sshareholders will receive one share of MCBL’s common stock for every [] shares of Capitol’s common stock or one share of MCBL’s common stock for every shares of Series A Preferredthey own as of the record date of the spin-off. No fractional shares will be issued. Those shareholders who would otherwise be entitled to receive fractional shares will receive cash in lieu of fractional shares. For example, a Capitolshareholder that holds shares of Capitol’s common stock as of the record date will, after the spin-off, (i) continue to hold shares of Capitol’s common stock and (ii) receiveshares of MCBL’s common stock and cash in lieu of fractional shares. Immediately after the spin-off, Capitol’sshareholders will still own their shares of Capitol’s common stock and the same shareholders will still own all of Capitol’s current businesses, but they will own them as two separate investments rather than as a single investment. 2 After the spin-off, the certificates and book-entry interests representing the “old” sharesof Capitol’s common stock or Capitol’s Series A Preferred will represent such shareholders’ respective interests in Capitol’s businesses following the spin-off, excluding MCBL but including Capitol National Bank, Paragon Bank & Trust and Bank of Michigan, and the book-entry interests representing MCBL’s common stock that such shareholders receive in the spin-off will represent their interest in MCBL’s business. Q: What does a Capitolshareholder need to do now? A: Capitol’sshareholders do not need to take any action, although you are urged to read this entire document carefully. The approval of Capitol’sshareholders is not required or sought to effect the spin-off and Capitol’sshareholders have no appraisal rights in connection with the spin-off. Capitol is not seeking a proxy from any shareholders and you are requested not to send a proxy. Capitol’sshareholders will not be required to pay anything for the shares of MCBL’s common stock distributed in the spin-off or to surrender any shares of Capitol’s common stock or Series A Preferred. Capitol’sshareholders should not send in their share certificates of Capitol. Capitol’sshareholders will automatically receive their shares of MCBL’s common stock when the spin-off is effected and will receive cash for any fractional shares. Q: Are there risks to owning MCBL’s common stock? A: Yes. MCBL’s business is subject to both general and specific risks relating to MCBL’s operations. In addition, MCBL’s spin-off from Capitol presents risks relating to MCBL becoming an independent publicly-tradedcompany as well as risks relating to the nature of the spin-off transaction itself. Q: What are the U.S. federal income tax consequences of the spin-off to Capitol’sshareholders? A: It is intended that Capitol’sshareholders will not recognize gain or loss on the receipt of shares of MCBL’s common stock in the spin-off. In that case, Capitol’sshareholders will apportion their tax basis in their Capitol’s common stock or Series A Preferred, as the case may be between such Capitol’s common stock or Series A Preferred (as the case may be) and MCBL’s common stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off. A Capitolshareholder’s holding period for MCBL’s common stock received in the spin-off will include the period for which that shareholder’s shares ofCapitol’s common stock or Series A Preferred was held. If instead the spin-off is determined to be a taxable transaction, a taxable U.S. shareholder receiving shares of MCBL’s common stock in the spin-off would be treated as if such shareholder had received a taxable distribution in an amount equal to the fair market value of MCBL’s common stock received, which could, depending on the circumstances, give rise to capital gain or loss or a dividend. Subject to certain limitations, individuals may be taxed at a reduced rate of 15% with respect to dividends generally and capital gains to the extent they have held their shares of Capitol’s common stock or Series A Preferred for more than one year. In addition, if the spin-off is treated as a taxable transaction, a shareholder’s tax basis in MCBL’s common stock would be equal to its fair market value at the time of the spin-off and the holding period in MCBL’s common stock would begin the day after the spin-off. Depending on the circumstances, non-U.S. shareholders may be subject to a withholding tax at a rate of 30% on the fair market value of the common stock received by them. See “The Spin-Off—Material U.S. Federal Income Tax Consequences of the Spin-Off.”You should consult your own tax advisor as to the particular consequences of the spin-off to you. Q: What if I want to sell my shares of common stock of Capitol, my shares of Series A Preferred of Capitol or my MCBL common stock? A: You should consult with your financial advisors, such as your stockbroker, bank or tax advisor. Capitol does not make any recommendations on the purchase, retention or sale of shares of Capitol’s common stock, Capitol’s Series A Preferred or the MCBL common stock to be distributed.If you do decide to sell 3 any shares, you should make sure your stockbroker, bank or other nominee understands whether you want to sell any or all of your common stock of Capitol, Series A Preferred of Capitol or MCBL common stock after it is distributed. Q: Where will I be able to trade shares of my MCBL common stock? A: There is not currently a public market for MCBL’s common stock. The shares of MCBL’s common stock have been approved for listing on the NASDAQ Stock Market LLC under the symbol “MCBL.” MCBL anticipates that trading in shares of MCBL’s common stock will begin on a “when-issued” basis on or shortly before the record date and before the distribution date and “regular way” trading will begin on the first trading day following the distribution date. If trading does begin on a “when-issued” basis, you may purchase or sell MCBL’s common stock after that time, but your transaction will not settle until after the distribution date. On the first trading day following the distribution date, when-issued trading in respect of MCBL’s common stock will end and regular way trading will begin. MCBL cannot predict the trading prices for MCBL’s common stock before or after the distribution date. Q: Do I have appraisal rights? A: No.Holders of Capitol’s common stock and Capitol’s Series A Preferredhave no appraisal rights in connection with the spin-off. Q: Where can Capitolshareholders get more information? A: Before the distribution, if you have any questions relating to the distribution, you should contact: Capitol Bancorp Limited Investor
